DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 5, filed 06/07/2022, with respect to the 35 U.S.C. 102 rejection of claim 1 have been fully considered and are persuasive.  The 35 U.S.C. 102 rejection of claim 1 has been withdrawn. 

Allowable Subject Matter
Claims 1 and 3-4 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to disclose, teach, or fairly suggest the novel nail stop block structure for stopping nails and restraining wherein the front and back sides of a left wall of the nail feeding claw including mutually symmetrical hinge wings the upper end of piston rod is located between the hinge wings; the upper end of the piston rod has a first hinge hole; a lower end of the hinge wing has a second hinge hole coaxial with the first hinge hole; the first axle pin passes through the second hinge hole and the first hinge hole on the right side and the second hinge hole on the left side in turn and is provided with a first pin bush; an angle limiting block is disposed on the right side of an upper end of the hinge wing; an angle limiting hole is disposed in the upper end of the hinge wing; the right and left angle limiting holes are connected by an elastic cylindrical pin; the elastic cylindrical pin is located on the left side of angle limiting block. The prior art of record that comes closest to teaching these limitations is Porth et al (US 2010/0258608), Liu et al (US 2016/0368126), Vandenberg (US 2019/0381644), and Jang (US 2007/0205246).  Porth, Liu, Vandenberg, and Jang all teach a novel nail stop block structure for stopping nails and restraining.  However, Porth, Liu, Vandenberg, and Jang fail to teach the front and back sides of a left wall of the nail feeding claw including mutually symmetrical hinge wings the upper end of piston rod is located between the hinge wings; the upper end of the piston rod has a first hinge hole; a lower end of the hinge wing has a second hinge hole coaxial with the first hinge hole; the first axle pin passes through the second hinge hole and the first hinge hole on the right side and the second hinge hole on the left side in turn and is provided with a first pin bush; an angle limiting block is disposed on the right side of an upper end of the hinge wing; an angle limiting hole is disposed in the upper end of the hinge wing; the right and left angle limiting holes are connected by an elastic cylindrical pin; the elastic cylindrical pin is located on the left side of angle limiting block.  Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.
Regarding claims 3-4, claims 3-4 are allowed because they contain the allowable subject matter of claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/EYAMINDAE C JALLOW/Primary Examiner, Art Unit 3731